      Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 1 of 10                  PageID 1



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                      EASTERN DIVISION


VERNON WADE SIMPSON,

             Plaintiff,

Vs.                                                       Case No. 1:21-cv-1093
                                                          JURY DEMAND
WAL-MART INC., WALMART INC. #675,
WAL-MART STORES EAST, L.P.; and
WAL-MART ASSOCIATES, INC.

             Defendant.


                                     NOTICE OF REMOVAL



        Comes now Defendant, Wal-Mart Stores East, L.P., incorrectly styled as Wal-Mart Inc.,

Walmart Inc. #675, and Wal-Mart Associates, Inc., by and through counsel, and hereby notify the

Judges of the United States District Court for the Western District of Tennessee, Eastern

Division, the Clerk of the Circuit Court of Obion County, Tennessee, and Plaintiff Vernon Wade

Simpson that the action described herein and filed in the Circuit Court of Obion County,

Tennessee is removed to the United States District Court of the Western District of Tennessee,

Eastern Division, pursuant to 28 U.S.C. §1441.

        1.     On May 11, 2021, Plaintiff Vernon Wade Simpson filed a civil action against

Defendant in the Circuit Court of Obion County, Tennessee, bearing civil action No. CC-21-CV-

13. Service of the Complaint and Summons was made on Defendant on June 3, 2021 through

CT Corporation.

        2.     Plaintiff filed this premises liability action based upon an incident that occurred in

Obion County, Tennessee on May 18, 2020.

        3.     Defendant seeks removal of this action to this Court pursuant to 28 U.S.C. §1332

upon the grounds the controversy is wholly between citizens of different states and involves an
    Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 2 of 10                  PageID 2



amount in controversy which exceeds Seventy-Five Thousand Dollars ($75,000.00) exclusive of

interest and costs.

       4.      Plaintiff Vernon Wade Simpson is a resident and citizen of Obion County,

Tennessee and was a citizen of the State of Tennessee at the time of the filing of this action and

at the time of removal.

       5.      Defendant Walmart Stores East, L.P. is a Delaware limited partnership with its

principle place of business in Bentonville, Arkansas. For purposes of determining citizenship

under 28 U.S.C. §1332(c)(1), a limited partnership is deemed to be a citizen of every state where

its general and limited partners reside. See Hooper v. Wofe, 396 F.3d 744, 748 (6th Cir. 2005)

(citing Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S. Ct. 1015, 108 L.Ed.2d 157

(1990)).

       6.      The amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00)

exclusive of interest and costs based upon the Complaint’s ad damnum requesting

compensatory damages in the amount of Two Hundred Thousand Dollars ($200,000).

       7.      This Notice is filed within the time prescribed by 28 U.S.C. §1446(b).

       8.      A copy of the Summons and Complaint, being all the papers served upon the

Defendant, are attached as Exhibit A hereto.

       WHEREFORE, Notice is hereby given that the said civil action No. CC-21-CV-13 is

removed from the Circuit Court of Obion County, Tennessee, to this Court.

                                                    Respectfully submitted,

                                                    RAINEY, KIZER, REVIERE & BELL, PLC

                                                 By: s/ KEELY M. WILSON
                                                    KEELY N. WILSON, BPR No. 021083
                                                    Attorneys for Defendant
                                                    Wal-Mart Stores East, L.P
                                                    209 East Main Street
                                                    P. O. Box 1147
                                                    Jackson, TN 38302-1147
                                                    731/423-2414
                                                    kwilson@raineykizer.com

                                                2
    Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 3 of 10               PageID 3



                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a true copy of this pleading or document was served upon

the following counsel for each of the parties by mailing postage prepaid or by delivery to the

person or office of such counsel:

       Bradford J. Spicer
       Gatti, Keltner, Bienvene & Montesti
       219 Adams Avenue
       Memphis, TN 38103
       901/577-5595

       This 18th day of June, 2021.
                                               s/ KEELY M. WILSON




                                              3
>       Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 4 of 10                                              PageID 4
                                                                                     «i

    A




                                                   CIRCUIT COURT OF TENNESSEE
                                        7 BILL BURNETT CIRCLE, UNION CITY, TENNESSEE 38261
                                            FOR THE TWENTY-SEVENTH JUDICIAL DISTRICT
                                                   AT UNION CITY, OBION COUNTY

                                                      ALIAS SUMMONS IN CIVIL ACTION
                                                                      X Lawsuit
                                                                       o Divorce

         Docket No.     Cc-                                                                          Ad Damnum S200.000.00

           VERNON WADE SIMPSON                                                       WALMART INC, VVALMART INC. #675,
                                                                                     WAL-MART STORES EAST, L.P. and
                                                                                     WAL-MART ASSOCIATES, INC.
                                                                           VS


                         Plaintiff(s)                                                            Defendant(s)
         TO: (Name and Address of Defendant (One defendant per summons))
           WAL-M ART STORES EAST, L.P.                                                            O Certified Mail
           1601 WEST REELFOOT AVENUE
           UNION CITY, TN 38261                                                                   O Shelby County Sheriff
                                                                                                  O Commission of Insurance (S)
           SERVE THROl OH PROGRESSIVE PROCESS SERVICE
                                                                                                  O Other TN County SherilT(S)
                                                                                                  X Private Process Server
                                                                                                  O Other

         You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and
         serving a copy of your answer to the Complaint on Bradford J. Spicer. Plaintiffs attorney, whose address is 219
         Adams Avenue. Memphis. TN 38103. telephone (901) 526-2126 within THIRTY (30) DAYS after this summons has
         been served upon you, not including the day of service. 1   fail todoso, ajud;    it by default may be taken against
         you for the relief demanded in the Complaint.
                                                                                                                    Clerk

         TESTED AND ISSUED                                                                                                              D.C.

                                                               TO THE DEFENDANT:

        NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980. you are hereby given the following notice:
        Tennessee law provides a four thousand dollar (S4.000) personal property exemption from execution or seizure to satisfy a
        judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
         written list, under oath, of the items you wish to elaim as exempt w ith the Clerk of the Court. The list may be filed at any time and
         may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective
         as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law and do not
         need to be listed. These include items of necessary wearing apparel (clothing) for yourself and your family and trunks or other
         receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these items be
         seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it. you may
         wish to seek the counsel of a lawyer.

                            FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY. CALL (901) 379-7895

         1.                       .Clerk of the Court. Shelby County.
         Tennessee, certify this to be a true and accurate copy its filed this

                              . Clerk




                                                                 EXHIBIT A
'X
          Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 5 of 10                                              PageID 5
                                                                                     •1

     r\




          By:                         D.C.



                                                   RETURN OF SERVICE OF PROCESS

            I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

            By delivering on the          day of                   , 20___at              M. a copy of the summons to the following
            Witness
            at

                                                         By:
            Signature of person accepting service                       Sheriff of other authorized person to serve process




                                              RETURN OF NON-SERVICE OF PROCESS

            I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

            To the named Witness_________
            Because_____________________                 is (are) not to be found in this County after diligent search and
            inquiry for the following reason(s):
            This           day of___________             20

                                                         By:
            Signature of person accepting service                        Sheriff of other authorized person to serve process




                      W ~ Z
                              2
                      00 O CQ                                                  •r,
                      ^5o                          z                           t"
                                                   c                           VO
                      zD                                                       %     -G
                                                                                     c
                 l    ^ ZI (->
                      t—
                                                   H
                                                   u                           u
                                                                               z
                                                                                     C3

                                                   <                           ►—«
                                                                                     c-   u
                                                   J                           E-         z
                 l                                 >    z                      <     oo
                                                                                     00                  o
                      “ UJ S                            C
                      D oo 2                       V    CO                     2  < f—                   VI
                                                                                                          o
                                                        o-1                    -J    <                   *—
                CY    0>«z                         <                           < 00 >—•
                      U [— p                       Z
                                                        2                         Uj u
                                                                                                         C-,
                                                                                                         5=
                 i
                      I— z                         co
                                                        00                        Gi C                               •_
                J     — U_’
                      z>                           z    cu
                                                        C
                                                                                  O CO
                                                                               u H co                                cj

                      u r: <                       o    <                      Z co <               CJ
                                                                                                                     E
                                                                                                    c cu o           3
                                                                               H H i—              CO|         (-1   z
                o                                  Z                           Gi Gi Gi wj               <2 ^        o
                Z                                       Z                      < < < a   c                           c
                      S
                                                   p
                                                   CO
                                                        o
                                                        Z
                                                                                  2     •Gs        ”2
                                                                                                   <2 c 0,1 a
                                                                                                                     o
                -os                                           c                -i J i-J —              £ 'C
                                                                               < < < •z
                                                        g;
                CJ

                a
                 O    zg^8
                      ^ u. Q U
                                                        m
                                                        >
                                                              3
                                                              O,       >
                                                                        Cfl    ^

                                                                               ^        a
                                                                                         CJ
                                                                                                   ^Cj
                                                                                                       o j, CJ
                                                                                                      -t—i

                                                                                                   CQ < o r—
                                                                                                                     CJ
Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 6 of 10               PageID 6




                      IN THE CIRCUIT COURT OF TENNESSEE
                  FOR THE TWENTY-SEVENTH JUDICIAL DISTRICT
                          AT UNION CITY, OBION COUNTY


 VERNON WADE SIMPSON,

               Plaintiff,

 v.                                                 NO:   C<L     ^ OJ-LS
                                                    JURY DEMANDED OBION COUNTY
                                                                       CIRCUIT COURT CLERK
WALMART INC., WALMART INC. #675,                                             FILEA.M.
WAL-MART STORES EAST, L.P. and
WAL-MART ASSOCIATES, INC.                                                  MAY | j 2021
         Defendants,
                                                                       HARRY JOHNSON

                               COMPLAINT FOR DAMAGES


       COMES NOW the Plaintiff, Vernon Wade Simpson (“Plaintiff’), by and through counsel,

and files this Complaint for Damages against the Defendants, Walmart Inc., Walmart Inc. #675,

Wal-Mart Stores East, L.P. and Wal-Mart Associates, Inc. (“Defendants”), for cause of action and

would show the Court the following:

                                          PARTIES

1.     Plaintiff, Vernon Wade Simpson (hereafter “Mr. Simpson”), is an adult resident citizen of

       Union City, Obion County, Tennessee.

2.     Upon information and belief, Defendants, Walmart Inc, Walmart Inc. #675, Wal-Mart

       Stores East, L.P., and Wal-Mart Associates, Inc. (Herein collectively known as “Walmart”

      or “Defendants”) are corporations licensed to do business in Tennessee, whose principal

      addresses are 708 SW 8lh Street, Bentonville, Arkansas 7212-6209, and can be served with

      process through their registered agents, CT Corporation System at 300 Montvue Road,

      Knoxville, Tennessee 37919-5546.


                                               1
Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 7 of 10                 PageID 7




                                 JURISDICTION AND VENUE

  3.    Venue is properly situated in Obion County pursuant to Term. Code Ann. § 20-4-101 as

        the injuries sustained by Plaintiff occurred in Obion County, Tennessee.

  4.    This Court has jurisdiction pursuant to Tenn. Code Ann. §16-10-101.

  5.    This Court has subject matter jurisdiction over the causes of action pled herein.

  6.    All events which form the basis of this Complaint for Damages are based in tort and

        occurred in Union City, Obion County, Tennessee.

  7.    Defendant Walmart Inc. was properly served with process.

 8.     Defendant Walmart Inc. #675 was properly served with process.

 9.     Defendant Wal-Mart Stores East, L.P. was properly served with process.

 10.    Defendant Wal-Mart Associates, Inc. was properly served with process.



                                              FACTS

 11.   At all times pertinent to this Complaint, Defendants owned, operated and/or controlled a

       business called Walmart, which is located at 1601 West Reelfoot Avenue, Union City,

       Tennessee 38261.

 12.   On or about May 18, 2020, Plaintiff Vernon Wade Simpson was on the premises of the

       Walmart business as a paying customer.

 13.   Mr. Simpson was walking inside of the Walmart premises when suddenly and without

       warning, he slipped and fell on a liquid substance on the floor of the premises.

 14.   Upon information and belief, Defendants owned, operated and/or controlled the Walmart

       premises which was in a dangerous and defective state at the time of Mr. Simpson's fall

       due to the presence of the liquid substance.



                                                2
Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 8 of 10                  PageID 8




 15.   There were no warning signs or any other indication near the liquid substance to warn

       customers of the dangerous condition.

 16.   Defendants knew or should have known of the dangerous condition of the premises which

       caused Mr. Simpson to full and sustain injuries.

 17.   As a direct and proximate result of the Defendant’s negligence, Mr. Simpson sustained

       multiple injuries.

                                     CAUSE OF ACTION
                                       NEGLIGENCE
 18.   Plaintiff repeats the allegations contained in paragraphs 1-17 as though set forth verbatim.

 19.   The Defendants, by and through the actions and/or inactions of its employees and/or agents,

       were negligent in their failure to adequately maintain the premises in the area in which Mr.

       Simpson fell.

20.    The Defendants, by and through the actions and/or inactions of its employees and/or agents,

       were negligent in their failure to warn Plaintiff of the possibility of injury while on the

       Defendant’s premises.

21.    The Defendants, by and through the actions and/or inactions of its employees and/or agents.

       were negligent in their failure to conduct a reasonable inspection of the premises, including

       the area where the liquid was located and surrounding areas, and for failure to adhere to

       policy/procedure or failing to institute an appropriate policy/procedure to maintain its

       premises in a safe matter.

22.    The Defendants, by and through the actions and/or inactions of its employees and/or agents,

       were negligent in their failure to maintain a safe environment for Plaintiff and the general

       public while inside Walmart premises.




                                                 3
Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 9 of 10                    PageID 9




23.   The Defendants knew or in the exercise of reasonable care should have known of the

      presence of the dangerous condition, or Defendants created the condition either through

      the acts of their employees, in their negligent maintenance of their equipment, or their

      negligent method of operation, and Defendants should have corrected the condition or

      warned Plaintiff of its existence yet failed to do so.

24.   Upon information and belief, the Defendants had or should have had actual and/or

      constructive notice of the dangerous and defective condition that caused Mr. Simpson’s

      injuries, yet failed to remedy that condition.

25.   As a proximate result of the negligence of the Defendants, Plaintiff suffered serious and

      severe injuries, which required medical attention.

                               COMPENSATORY DAMAGES

26.   Plaintiff repeats the allegations contained in paragraphs 1-25 as though set forth verbatim.

27.   As a direct and proximate result of the Defendants’ negligence, Mr. Simpson suffered

      serious and severe personal injuries which were caused, precipitated and/or aggravated by

      the wrongs complained of herein.

28.   Plaintiff charges and alleges that as a direct and proximate result of one, some, or all of the

      aforesaid acts of common-law negligence on the part of the Defendants, that Plaintiff has

      suffered serious, severe and great damages, including but not limited to:

         a) Serious and permanent personal injuries, past, present, and future;

         b) Pain and suffering past, present, and future;

         c) Loss of enjoyment of life, past, present, and future;

         d) Medical expenses, past, present, and future; and

         e) Great mental anguish, past, present, and future.



                                                4
Case 1:21-cv-01093-jay Document 1 Filed 06/18/21 Page 10 of 10                   PageID 10




                                          RELIEF SOUGHT

 WHEREFORE, PREMISES CONSIDERED, Plaintiff, Vernon Wade Simpson, respectfully

 prays:

 1.       That Plaintiff be awarded the present cash value of any medical care and treatment that she

          has undergone, or will have to undergo;

 2.       That Plaintiff be awarded special damages for medical, hospital, and doctors’ expenses

          incurred, according to proof;

 3.       That Plaintiff be awarded compensatory damages in an amount of Two Hundred Thousand

          Dollars and 00/100 ($200,000.00);

 4.       That Plaintiff be awarded post-judgment interest as allowed by law;

 5.       That a jury be empaneled to try the issues when joined; and

 6.       Such further relief as the Court may deem just and equitable.




                                               Respectfully submitted.

                                               GATTI, KELTNER, BIENVENU & MONTESI


                                                    z rdX
                                                                          P
                                                                         PR#30357)
                                               Attorneyfor the Plaintiff
                                               219 Adams Ave
                                               Memphis, TN 38103
                                               Phone: (901) 577-5595
                                               Fax: (901)577-5424
                                               bspicer@ukbm.com




                                                    5
